Citation Nr: 0107460	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  90-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, claimed as secondary to the 
service-connected back disability.  

2.  Entitlement to a rating in excess of 40 percent for the 
service-connected herniated nucleus pulposus at L5-S1, 
effective prior to April 1, 1991.  

3.  Entitlement to a rating in excess of 60 percent for the 
service-connected herniated nucleus pulposus at L5-S1, 
effective on April 1, 1991.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to December 
1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1989 rating decision of the 
RO.  

In a June 1991 rating decision, the RO increased the rating 
for the service-connected back disability from 40 percent to 
60 percent, effective on April 1, 1991.  

The veteran and his wife testified at hearings before a 
Hearing Officer at the RO in November 1989 and then again in 
November 1993.  

The Board has previously remanded the case in July 1990, 
December 1991 and August 1992.  

Then, in October 1996, the Board denied the veteran's claim 
of service connection for a psychiatric disorder on direct 
and presumptive bases and remanded other issues for 
additional development of the record.  

In an April 2000 rating decision, the RO assigned a total 
rating due to individual unemployability due to service-
connected disability, effective on February 19, 1998.  



FINDINGS OF FACT

1.  Prior to April 1, 1991, the service-connected residuals 
of a herniated nucleus pulposus at L5-S1 was shown to be 
manifested by complaints of low back pain radiating to the 
legs and findings reflective of a significant functional 
limitation due to pain; neither pronounced intervertebral 
disc syndrome, vertebral fracture residuals without cord 
involvement and abnormal mobility requiring a brace, nor a 
functional loss approximating unfavorable ankylosis of the 
lumbar spine was demonstrated.  

2.  It was not until after April 1, 1991 that the service-
connected residuals of a herniated nucleus pulposus at L5-S1 
was shown to be manifested by pronounced intervertebral disc 
syndrome; a disability picture that more nearly approximates 
a level of impairment consistent with complete bony fixation 
of the spine at an unfavorable angle or vertebral fracture 
residuals with cord involvement is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent prior to April 1, 1991 for the service-connected 
herniated nucleus pulposus at L5-S1 are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 200); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.17a including Diagnostic Codes 5285, 5286, 
5289, 5292, 5293 (2000).  

2.  The criteria for the assignment of a rating in excess of 
60 percent on or after April 1, 1991 for the service-
connected herniated nucleus pulposus at L5-S1 are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.17a including Diagnostic Codes 
5285, 5286, 5289, 5293 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claims for increase.  
However, a review of the record by the Board at this time 
shows that he has been afforded VA examinations in connection 
with the claims and that no further assistance in developing 
the facts pertinent to his claims is required.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2000), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

When intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, a 60 
percent rating is warranted.  When intervertebral disc 
syndrome is severe, with recurring attacks, with intermittent 
relief, a 40 percent evaluation is assigned.  38 C.F.R. § 
4.71a including Diagnostic Code 5293 (2000).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a maximum 40 
percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5286, a 60 percent 
rating is assignable for complete bony fixation of the spine 
(ankylosis) in a favorable angle.  A 100 percent rating is 
assignable for complete bony fixation of the spine 
(ankylosis) in unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  

Under 38 C.F.R. § 4,71a, Diagnostic Code 5285, a 60 percent 
rating is assignable for vertebral fracture residuals without 
cord involvement, abnormal mobility requiring neck brace 
(jury mast).  A 100 percent rating is assignable for 
vertebral fracture residuals with cord involvement, 
bedridden, or requiring long leg braces.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, favorable 
ankylosis of the lumbar spine warrants a 40 percent rating 
and unfavorable ankylosis of the lumbar spine warrants a 50 
percent rating.  

Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In a December 1997 
opinion, VAOGCPREC 36-97, the General Counsel of VA held that 
those provisions were also applicable to the evaluation of 
disability due to intervertebral disc syndrome.  

If, however, a veteran is in receipt of the maximum 
disability rating available under a diagnostic code for 
limitation of motion, consideration of functional loss due to 
pain is not required.  Johnson v. Brown, 10 Vet App 80 
(1997).  


Entitlement to a rating in excess of 40 
percent for the service-connected 
herniated nucleus pulposus at L5-S1, 
prior to April 1, 1991.

On VA examination in January 1989, the examiner noted a 
history of laminectomy for a herniated nucleus pulposus and 
that the veteran did not obtain good results in terms of pain 
relief.  He reported having pain daily and nightly and being 
most comfortable while standing and walking.  The pain was in 
the mid-low back, greater on the right side, going into the 
right leg.  He also complained of cramps in the leg, 
especially on the right.  On examination, a four inch well-
healed scar on the low back was noted.  

The VA examiner indicated that the veteran had refused to 
perform any movement (flexion, extension, lateral flexion or 
rotation) claiming that he would feel too much pain.  He was 
unable to do toe and heel walking.  It was noted that there 
was pain on lying down and getting on the table.  There was 
slight sensory reduction of the right leg, L5-S1 
distribution, but sensation was present.  The Achilles reflex 
was present, bilaterally.  His straight leg raising was to 5 
degrees on the right and 15 degrees on the left with 
complaints of pain in the back.  The assessment was that of 
postoperative laminectomy with marked deficits and pain.  

On VA examination in March 1989, the examiner noted a history 
of laminectomy for a herniated nucleus pulposus, L5-S1.  On 
examination, it was noted that he had an antalgic gait.  The 
examiner indicated that the veteran was unable to walk on his 
toes or heel or accomplish a deep knee bend because of low 
back pain.  It was observed that the range of motion of the 
trunk for all practical purposes was nil in any plane.  Pain 
on percussion over the lumbosacral spine was noted.  There 
was spasm of the lumbar paravertebral musculature.  The 
examiner indicated that there was no sciatic notch tenderness 
or hallus longus weakness.  The examiner noted that 
neurological examination was negative.  

VA x-ray studies of the lumbosacral spine showed findings of 
narrowing of the intervertebral disc space between L5 and S1 
with moderate degenerative changes of L5 and S1, neighboring 
disc space.  It was indicated that the remainder of the 
lumbar vertebra, neural arches, intervertebral disc spaces 
and both sacroiliac joints were intact.  The impression was 
that of postoperative residuals of laminectomy for L5-S1.  

In November 1989, the veteran testified at a hearing that he 
took Motrin for his back pain.  He reported wearing a back 
brace about 3 to 4 days a week and being able to exercise by 
walking.  He noted that he had back pain that radiated down 
his legs.  He also testified that he had leg cramps.  

On VA orthopedic examination in April 1991, the veteran 
reported very bad low back pain, with pain and cramp in both 
leg.  On examination, the examiner noted that the veteran had 
an alternating gait and a slight right-sided limp.  It was 
indicated that he was unable to walk on toes or heels or 
accomplish a deep knee bend because of back pain.  The 
veteran stood without a list with spinal column in the mid-
line exhibiting an obliteration of lumbar lordotic curvature.  

The veteran's range of motion of the trunk was noted by the 
VA examiner to be nonexistent in any planes, actively or 
passively.  The veteran continually complained of low back 
pain.  There was marked pain on percussion over the 
lumbosacral spine.  There was also spasm of lumbar paraspinal 
musculature.  Straight leg raising was positive to about 10 
degrees, bilaterally.  It was noted that x-ray studies of the 
lumbar spine revealed no degenerative anterior spurs at L5 
and S1.  The spinous prostheses were intact.  There were no 
gross bony-joint abnormalities.  The impression was that of 
status post laminectomy for L5-S1 disc.  

On VA neurological examination in April 1991, the examiner 
noted that the veteran walked with an unsteady gait.  He had 
difficulty walking on his toes, heels and heels to toes and 
unable to accomplish a deep knee bend due to pain.  The 
examiner noted having difficulty in evaluating weakness and 
that there was limitation of movement of the lumbosacral 
spine.  His sensory status was inconsistent.  There were no 
pathological reflexes.  Knee jerks and ankle jerks were 1+, 
bilaterally.  The diagnosis was that of recurrent low back 
pain, residual of lumbosacral laminectomy for herniated 
nucleus pulposus, L5-S1.  

The Board finds that the clinical evidence of record is 
against the assignment of a rating in excess of 40 percent 
for the veteran's service-connected herniated nucleus 
pulposus at L5-S1, prior to April 1, 1991.  The clinical 
findings from that time do show that the veteran was 
experiencing a significant degree of functional loss due to 
back pain.  In fact, on VA examination in January 1989, he 
refused to perform any movement of the back due to pain.  
However, at that time, his Achilles reflexes were present.  

On VA examination in March 1989, it was again indicated that 
his range of motion was not possible due to pain.  Spasm of 
the lumbar paravertebral musculature was noted.  It was 
indicate that neurological examination was negative without 
mention of impairment of the reflexes.  

It is pertinent to note in this regard that the veteran's 
knee and ankle jerks were reported to as being equal active 
on VA examination in April 1991.  Absent findings of 
disrupted reflexes or consistent with other significant 
neurological deficit, the Board finds that pronounce 
intervertebral disc syndrome is not demonstrated prior to 
April 1991.  

Based on the evidence of record, the Board finds that the 
veteran's clinical picture referable to the service-connected 
low back disability prior to April 1, 1991, does not reflect 
a level of impairment consistent with more than severe 
intervertebral disc syndrome or favorable ankylosis of the 
lumbar spine.  Findings consistent with vertebral fracture 
residuals or bony fixation of the spine also were not 
demonstrated.  

Accordingly. the Board finds that clinical findings do not 
show persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to site of diseased disc which would warrant a 60 percent 
rating under Diagnostic Code 5293 prior to April 1, 1991.  

In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability.  See DeLuca, supra.  The Board has considered 
all the relevant factors and finds that the current evidence 
of record does not indicate that the veteran suffered from a 
separately ratable functional loss due to pain or weakness 
prior to April 1, 1991.  Thus, a disability evaluation in 
excess of the 40 percent awarded prior to April 1, 1991 is 
not warranted under 38 C.F.R. § 4.40, 4.45, 4.59.  


Entitlement to a rating in excess of 60 
percent for the service-connected 
herniated nucleus pulposus at L5-S1, on 
or after April 1, 1991.

The veteran's service connection herniated nucleus pulposus 
at L5-S1 is rated at 60 percent under Diagnostic Code 5293, 
effective on April 1, 1991.  This is the highest rating 
available under that Diagnostic Code.  

The Board notes that a 100 percent rating would be assignable 
for complete bony fixation (ankylosis) of the spine at an 
unfavorable angle or vertebral fracture residuals with cord 
involvement.  

The Board, in considering the veteran's entitlement to a 
rating in excess of 60 percent for his low back disability on 
and after April 1, 1991, has made a full review of the record 
in this regard, including the findings shown on VA 
examinations in April 1991, February 1998 and April 1999, as 
well as all other pertinent medical evidence of record.  
However, the record contains no clinical findings that the 
service-connected back disc disease is productive of a 
disability picture that is consistent with complete bony 
fixation of the spine at an unfavorable angle or vertebral 
fracture residual with cord involvement.  

Accordingly, the Board concludes that the criteria for the 
assignment of a rating higher than 60 percent on or after 
April 1, 1991 are not met.  38 C.F.R. § 4.7 (2000).  

The Board further finds that no evidence has been presented 
to show that the service-connected disability picture is not 
adequately compensated by the actual provisions of the rating 
schedule.  As such, the Board finds that consideration of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
appropriate.  



ORDER

An increased rating in excess of 40 percent prior to April 1, 
1991 or a rating in excess of 60 percent on or after April 1, 
1991 for the service-connected residuals of a herniated 
nucleus pulposus at L5-S1 is denied.  



REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, the issue of service 
connection for a psychiatric condition, claimed as secondary 
to the service-connected low back disability is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision with regard to that issue at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The veteran should be instructed in this regard to submit any 
competent evidence that supports his assertions that he 
suffers from psychiatric disability as a result of his 
service-connected condition.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed psychiatric condition, that have 
not been previously identified or 
obtained.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request.  
Once obtained, all records must be 
associated with the claims folder.  The 
RO should also obtain copies of all VA 
treatment records of the veteran, not 
previously obtained.  All records 
obtained must be associated with the 
claims folder.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
all competent evidence to support his 
assertions that he suffers from a 
psychiatric disability that was caused or 
aggravated by a service-connected 
condition.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The RO 
in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



